COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


PRINCE WILLIAM COUNTY SCHOOL BOARD AND
 VML INSURANCE PROGRAMS
                                                                MEMORANDUM OPINION *
v.     Record No. 0368-11-4                                         PER CURIAM
                                                                    JULY 5, 2011
ROBERTA ANN ROTHER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Ralph L. Whitt, Jr.; Corey R. Pollard; Whitt & Del Bueno, on
                 briefs), for appellants.

                 (Alaina M. Dartt; Ashcraft & Gerel, LLP, on brief), for appellee.


       Prince William County School Board and its insurer, VML Insurance Programs

(collectively “employer”), appeal a decision of the Workers’ Compensation Commission.

Employer contends the commission, in interpreting Rule 1:4, erred (1) when it concluded there

was not probable cause to support employer’s application for a hearing to suspend claimant’s

compensation benefits for failure to cooperate with vocational rehabilitation efforts; (2) in failing

to find that claimant’s failure to cooperate with vocational rehabilitation efforts was

unreasonable in light of evidence she was capable of performing some light-duty work; (3) in

finding that claimant was not required to engage in further vocational rehabilitation solely

because Dr. Abraham A. Cherrick had not released her to work; and (4) in concluding that when

a treating physician has not released a claimant to work, the employer is precluded from

asserting that the claimant who failed to cooperate with vocational rehabilitation was

unreasonable and is not entitled to a judicial adjudication on the merits. We have reviewed the

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Rother v. Prince

William Cnty. School Board, VWC File No. 230-67-74 (Jan. 20, 2011). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-